Form: Dismiss TRAP 42.3






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



WILLIAM EDGAR DEMPSEY, Sr.,

                            Appellant,
v.

IRMA DELGADO DEMPSEY,

                            Appellee.

§

§

§

§

§

No. 08-06-00233-CV

Appeal from the

388th District Court

of El Paso County, Texas

(TC# 2004CM3064)






M E M O R A N D U M  O P I N I O N

            Pending before the Court on its own initiative is the dismissal of this appeal for want of
prosecution.  See Tex.R.App.P. 42.3(b).  This Court possesses the authority to dismiss an appeal
for want of prosecution when an appellant in a civil case fails to timely file its brief and gives no
reasonable explanation for such failure.  See Tex.R.App.P. 38.8(a)(1).
            On August 17, 2006, Appellant filed a notice of appeal in this cause.  Appellant’s brief
was due December 13, 2006.  As of this date, no Appellant’s brief nor motion for extension of
time has been filed with the Court.  On December 20, 2006, this Court’s clerk sent a letter to the
parties indicating the Court’s intent to dismiss the case for want of prosecution absent a response
from any party within ten days to show grounds for continuing the appeal.  No response has been
received as of this date.  Accordingly, pursuant to Tex.R.App.P. 42.3(b) and (c), we dismiss the
appeal for want of prosecution.
                                                            
January 18, 2007
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.